department of the treasury internal_revenue_service washington d c number release date tl-n-4694-97 cc dom fs corp uilc date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y z a b a b c d date date date date date date date date date date date date calendar_year calendar_year calendar_year taxable_year taxable_year taxable_year taxable_year issue s whether x is entitled to deductions under sec_163 for unpaid and accrued interest on a junior subordinated debentures a debentures issued to fund a leveraged_buyout of x’s stock on date and a debentures issued date and date for taxable_year sec_1 through inclusive whether the discharge granted to x under u s c sec_1411 terminated x’s liability to pay any of the interest that may have accrued from date through date inclusive on the following obligations a esop_loan facility due year b b senior notes due_date c c senior subordinated debentures due_date d d subordinated debentures due_date e advances related to a debentures due_date conclusion there is nothing in the statute or case law which would prevent the service from challenging the debt characterization of junk bonds including those traded in an open market to third party holders nevertheless while there is an argument in this case that the a notes constitute equity rather than debt such an argument presents severe litigation hazards accordingly we conclude that the interest_deduction should not be disallowed on a debt equity basis more factual development will be required to determine whether x is entitled to the interest deductions specifically deduction of the prepetition interest will be allowed to the extent that it was paid_by the issuance of replacement debt instruments stock and other_property in the confirmed plan facts this field_service_advice is a reconsideration of a prior advice issued on date we have abstracted the relevant facts from that memorandum after considering alternatives and the availability of financing and concluding that x was an attractive investment opportunity due to market undervaluation of its stock x's management group decided to take x private through a leveraged buy out lbo and by establishing an employee_stock_ownership_plan esop the management group decided that the lbo and esop would allow x's management group and other employees and certain members of the founder's family the opportunity to benefit from x's expected future growth and upside equity potential and terminate the voice and equity rights of x's public shareholders in exchange for the value of their stock after the merger x's management expected x's business and operations to continue substantially as conducted before the merger the analyses of y as an investment banker and lender and other outside experts hired by x to evaluate the lbo indicated that x's projected income could support the increased debt load that would be generated by the lbo x asserts that the debt instruments were oversubscribed that independent lenders were lining up to lend to x and that ten financial institutions were involved in lending funds to x in addition x asserts that a financial appraisal prepared by an outside financial expert hired by x was disclosed to these ten financial institutions but that such financial institutions made their own credit decisions the prospectus proxy statement issued by x in connection with the a junior subordinated debentures due on date told x's public common shareholders the following a as holders of the debentures other than those who exercise appraisal rights public shareholders would become x's creditors and no longer have any equity_interest in x b after the proposed merger public shareholders would lose their rights to vote on corporate matters that must be submitted to stockholders such as election of directors to receive declared dividends and to share in x's future earnings or growth but would obtain a claim to x's assets upon dissolution that is superior to the rights of the holders of x's common and preferred_stock and will be entitled to interest payments on the debentures the a c and d debentures were unsecured obligations of x and subordinated to senior debt although the c and d debentures were subject_to unsecured guarantees no such guarantees existed for the a debentures x consistently treated all a debentures as debt in its books of account for example x a advised the holders of such debentures that the instruments constituted debt and that they were required to report interest_income paid_by issuance of x's pik bonds on their income_tax returns as if the debentures were debt and b deducted oid as interest_expense accrued in accordance with such statutory and regulatory provisions specifically the prospectus told the holders that they would be required to include oid in income under sec_1272 before their receipt of any cash associated with that oid in addition each a debenture bore a legend reflecting the amount of oid and its yield_to_maturity furthermore x provided annual forms to the holders of the a debentures and the service stating the amount of oid that accrued on such debentures during each of the calendar_year sec_1 through inclusive after the lbo the industry in which x conducted business experienced a significant downturn resulting from rapid adverse changes in the industry that were unforeseeable at the time of the lbo by x's management industry analysts investment bankers and x's competitors although x had experienced a high growth period after the lbo the adverse industry changes began affecting x by late year x's growth continued after the lbo but at a slower pace than before the lbo consequently x which was heavily leveraged from the lbo began experiencing difficulty in meeting its debt service obligations in addition to the industry-wide conditions operating results of x's businesses and x's cash_flow available to service its heavy debt service in taxable_year were significantly impaired by these changed economic conditions after the merger x's management planned to meet x's increased debt service obligations through successful operation of its business and by expansion x's forecasted earnings showed that x could cover interest and pay down its debt x's actual performance exceeded its projections during the first fiscal_year after consummation of the merger x made all of its debt service payments in the first quarter of the taxable_year but was unable to meet all of its debt service requirements in the remaining three quarters by that time x had exhausted its ability to borrow under various credit agreements x continued to be unable to meet its obligations through the first part of taxable_year accordingly on date x filed a chapter petition with the united_states bankruptcy court in z bankruptcy court the order by the bankruptcy court confirming x's chapter plan was signed on date and the effective date was date in its confirmed plan x treated the a debentures as unsecured debt that ranked ahead of all equity including x's preferred and common_stock the distributions of new senior notes new debentures new common_stock cash and other_property under x's confirmed plan resulted in the satisfaction discharge and release of x and its property from any claims debts liens security interests encumbrances and interests of allowed claims including principal and interest accrued thereon from date until date of holders of the b senior notes the c d and a debentures and preferred and common_stock that arose before the confirmation date consequently all these holders were permanently enjoined from asserting against x or its assets any other or further claims that occurred before date including claims based on any act or omission transaction or other activity that occurred before date there is no language in x's chapter plan or the related order of confirmation allowing payment of postpetition interest on any debt or interest that accrued during the pendency of the bankruptcy case from date through the effective date of date in addition x's plan defined an allowed claim to specifically exclude interest on the principal_amount of any claim maturing or accruing from and after the petition date law and analysis issue related_party debt the issuer ie x and the holders ie the public of the a debentures in general were not related parties therefore the instrument and dealings between the parties with respect to this instrument are not subject_to the same level of scrutiny as in the case of related_party debt see matter of uneco inc v 532_f2d_1204 8th cir quoting cayuna realty co v united_states 382_f2d_298 ct_cl advances between a parent_corporation and a subsidiary or other affiliate are subject_to particular scrutiny because the control element suggests the opportunity to contrive a fictional debt' see also p m fin cor302_f2d_786 3d cir sole shareholder- creditor's control of corporation will enable him to render nugatory the absolute language of any instrument of indebtedness and 398_f2d_694 3d cir therefore this factor favors respecting the characterization of the a debentures as debt it is true that the original holders of these instruments received them in exchange for stock and in their capacity as shareholders of x in other words there was a relationship between the parties at the time the a debentures were issued however after the a debentures were issued many holders began to immediately trade them in the public debt market therefore it is likely that very quickly after they were issued many holders of the a debentures were not former shareholders of x formal indicia the a debentures have the formal indicia of indebtedness because they are in the form of debt require the repayment of a sum certain on a fixed maturity_date and bear a stated rate of interest see 76_f2d_11 2d cir provision for payment of a sum certain with fixed interest rate supports debt characterization see also 133_f2d_990 6th cir fixed maturity_date one of most important factors in determining debt status because the long-term applicable_federal_rate for the months the a debentures were issued compounded semi-annually ranged from approximately to it could be argued that the interest rate of the a debentures was unreasonably high and in fact reflected their riskiness however absent other evidence suggesting that a return was designed to allow debt holders to participate in the fortunes of x’s business it is unlikely the service could argue successfully that the instrument is equity solely by virtue of its high interest rate compare 33_tc_582 merlo builders inc v commissioner tcmemo_1964_35 finally we note that in the early years the holders could not expect to be paid in cash but instead in pik bonds payment of interest or repayment of principal in a medium other than cash is a factor supporting equity classification in fact the holders never received interest payments in the form of cash although x’s inability to pay cash interest is relevant in evaluating x’s creditworthiness an instrument nevertheless may return interest in the form of discount and still be characterized as debt for tax purposes treatment by the parties since actions speak louder than words the parties' treatment of the a debentures is crucial in determining whether its characterization as debt should be respected see 58_tc_1062 see also waller v united_states ustc d neb failure to enforce outweighs formal indicia x consistently treated the a debentures as debt in its books of account for example x a advised the holders of the a debentures that the instruments constituted debt and that they were required to report interest_income paid_by issuance of x's pik bonds on their income_tax returns as if the a debentures were debt and b deducted oid as interest_expense accrued in accordance with such statutory and regulatory provisions specifically page of the prospectus told the holders that they would be required to include oid in income under sec_1272 before their receipt of any cash associated with that oid in addition each a debenture bore a legend reflecting the amount of oid and its yield_to_maturity furthermore x provided annual forms to the holders of the a debentures and the service stating the amount of oid that accrued on such a debentures during each of the calendar_year sec_1 through inclusive therefore this factor overwhelmingly favors respecting the characterization of the a debentures as debt expectation of repayment not only must the purported creditor expect repayment the expectation must be reasonable repayments dependent on the fortunes of the business indicate equity dixie dairies corp supra estate of mixon v united_states supra in this case there is contrary evidence and opinion contemporaneous evaluations of the debentures prepared by unrelated analysts a and b were optimistic about the prospects for repayment of all the debt other independent analysts commented favorably about investments in the a debentures shortly after their issuance on the other hand the expert hired by examination has prepared a strong report based upon the expected cash flows to be earned by x suggesting that in reality the debt was very unlikely to be repaid independent creditor test the acid test of the economic reality of a purported debt is whether an unrelated party would have extended credit in the circumstances plumb the federal_income_tax significance of corporate debt a critical analysis and a proposal tax law review see 398_f2d_694 3d cir see 308_f2d_39 2d cir independent creditor test based on comparability to the general standards of the financial community not on actual availability of outside credit see also 48_tc_374 aff'd 415_f2d_519 9th cir cert_denied 397_us_988 hindsight test in this case as noted above the interest rate on the a debentures was substantially higher then the market rate for long-term debt on the other hand the a debentures were traded in the market suggesting that the public believed that x would pay the required amount of interest with respect to the a debentures therefore this factor favors respecting the characterization of the a debentures as debt debt-equity_ratio the field_attorney argued that x's debt-equity ratios of during calendar_year during calendar_year and during calendar_year indicates that x had adequate capitalization on the date_of_issuance of each debenture which in each case was the date in parenthesis we note that x's average debt-equity_ratio during this period wa sec_2 and declining compare laidlaw transportation inc and subsidiaries v commissioner tcmemo_1998_232 date average debt-equity_ratio was dollar_figure and increasing court found that this factor favored recharacterizing the purported debt as equity in view of the expected cash_flow requirements by x this debt-equity_ratio is not as conservative as it might appear in cases where we have successfully argued that a purported debt_instrument is equity however the debt-equity ratios have been much higher therefore this factor favors respecting the characterization of the a debentures as debt other factors some factors favor equity characterization for example the a bonds are subordinate to most of the dollar value of x’s debt the likely source for any repayment of the a interest would be corporate profits to such a degree that repayment is contingent on x’s success and the interest on the a debentures was never paid in cash issue sec_163 allows a deduction for all interest_paid or accrued on indebtedness during the taxable_year under the accrual_method of accounting the deduction is taken in the taxable_year in which all the events have occurred which determine the fact of the liability and the amount thereof can be determined with reasonable accuracy sec_1_461-1 there is a split in the circuits as to whether doubt as to collectibility prevents the accrual of interest the fifth and eighth circuits hold that it does not 224_f2d_387 5th cir 130_f2d_1011 8th cir the instant case would be appealable to the eleventh circuit which would treat as controlling precedent fifth circuit cases decided prior to date 661_f2d_1206 11th cir in the instant case however there is more than doubt as to collectibility with respect to interest accruing in taxable_year prior to the bankruptcy petition in fact except to the extent provided for in the confirmed bankruptcy plan such interest was discharged during taxable_year never to be paid in such circumstances the tax_court has held that no interest_deduction is available 2_tc_593 see also zimmerman steel supra southeastern mail transport inc v commissioner tcmemo_1992_252 cases imply that if nonpayment became certain during taxable_year interest_deduction would not be allowed on the facts of this case some of the x’s obligation for interest may not have been extinguished by virtue of discharge_in_bankruptcy but rather paid in the form of replacement debt instruments and stock issued as part of the confirmed plan that part that was paid will be deductible the part that was discharged is not deductible case development hazards and other considerations
